Cite as: 587 U. S. ____ (2019)             1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
 ABU-ALI ABDUR’RAHMAN, ET AL. v. TONY PARKER,
   COMMISSIONER, TENNESSEE DEPARTMENT
            OF CORRECTIONS, ET AL.
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME
         COURT OF TENNESSEE, MIDDLE DIVISION
               No. 18–8332. Decided May 13, 2019

   The petition for a writ of certiorari is denied.
   JUSTICE SOTOMAYOR, dissenting from denial of certiorari.
   I have already explained my opposition to the “perverse
requirement that inmates offer alternative methods for
their own executions.” McGehee v. Hutchinson, 581 U. S.
___, ___ (2017) (opinion dissenting from denial of applica-
tion for stay and denial of certiorari) (slip op., at 2); see
generally Glossip v. Gross, 576 U. S. ___, ___–___ (2015)
(slip op., at 13–15). I have likewise addressed the added
perversity of the secrecy laws that Tennessee imposes on
death-row prisoners seeking to meet this requirement.
See Zagorski v. Parker, 586 U. S. ___, ___–___ (2018)
(opinion dissenting from denial of application for stay and
denial of certiorari) (slip op., at 4–5) (discussing prisoners’
inability to depose those with firsthand knowledge of the
State’s efforts to procure an alternative drug or to learn
which sellers the State had contacted).
   The Court has recently reaffirmed (and extended) the
alternative-method requirement. See Bucklew v. Precythe,
587 U. S. ___, ___–___ (2019) (slip op., at 14–20). And
today, the Court again ignores the further injustice of
state secrecy laws denying death-row prisoners access to
potentially crucial information for meeting that require-
ment. Because I continue to believe that the alternative-
method requirement is fundamentally wrong—and par-
ticularly so when compounded by secrecy laws like
Tennessee’s—I dissent.